Citation Nr: 1816603	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974, and from July 1974 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2014, the Veteran submitted a VA Form 9 and requested a hearing before the Board.  In an August 2017 written correspondence, the Veteran withdrew his hearing request.  The record does not reflect that he has made an attempt to reschedule the hearing; thus, the Board finds that the Veteran's hearing request is withdrawn.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's sinus disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sinus disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154 (a) (2012).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

In this case, it is undisputed that the Veteran incurred an in-service injury.  His service treatment records document that he was hit in the nose by a softball and hit home plate with his nose in September 1989.  He sustained a 5 millimeter laceration and an X-ray study showed a small nasal bone fracture at the top with minimal separation.  Several days later, a treatment note showed that the Veteran was doing well without complaints of nose pain, but some tenderness.  

In a June 2009 private treatment note, a 2 year history of nasal blockages and nasal drainage with blood was noted.  A CT scan showed mild mucoperiosteal thickening within the sphenoid and maxillary sinuses with a probable mucus-retention cyst or polyp within the left maxillary sinus.  Findings were consistent with a clinical diagnosis of mild chronic sinusitis.  Accordingly, a current disability has been demonstrated. 

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed sinus disability and his in-service injury.

The Veteran was afforded a VA examination in March 2010.  In this report, the examiner documented the Veteran's reported history of sneezing, dry nose, difficulty breathing, and blood flowing from his nose which began around 2007.  The Veteran also reported that he began experiencing pressure to his forehead within the past six months and denied having any problems in the military.  Following a review of the claims file and a physical examination, the Veteran was diagnosed with a septal deviation.  The examiner noted that the "patient says [that] the present nasal symptoms started in 2007 and [he] had no problems from 1989 to 2007."

In the May 2011 notice of disagreement, the Veteran argued that he never told the March 2010 VA examiner that his nasal symptoms started in 2007, or that he had no problems from 1989 to 2007.  Instead, the Veteran pointed to "evidence going back to 10/06/2000" describing his nasal disabilities.  Upon review, however, the Board observes that the October 6, 2000 private treatment record referenced by the Veteran documents that he was doing well following a temporal artery biopsy; it does not mention his sinuses. 

In an October 2011 examination, a VA examiner noted a diagnosis of chronic sinusitis and documented that the Veteran reported that his symptoms began in 1995.  Following a review of the record and a clinical examination, the examiner opined that the Veteran's sinus problems were less likely than not caused by the claimed in-service injury.  The examiner reasoned that the CT performed in June 2009 did show chronic sinusitis with cyst/polyp; however, there was no medical evidence that supported that a fracture to the nasal septum would cause chronic sinusitis or polyps 6 years after the injury.  

In his May 2014 VA Form 9, the Veteran stated that he never had any health problems with his sinuses prior to his in-service deviated nasal septum.  The Veteran stated that he felt his sinus polyps and other sinus problems were the result of the facial injury he experienced in service; the same injury that resulted in his service-connected deviated septum.  The Veteran said that he has experienced sinus complications since his retirement from service in 1991; however he did not seek treatment until 2005.  He said that he decided to "tough out" his sinus difficulties and treat them at home with over the counter medication.

The Board has considered the Veteran's statements that his sinus disability is related to his in-service injury.  In this capacity the Board acknowledges that the Veteran is competent to describe his symptoms.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  The Board has also considered the Veteran's lay statements as to the date of onset of his symptoms, however, has discussed above, the Veteran's statements have been inconsistent as to the date of onset.  As a result, the Board affords them no probative value.

Ultimately, the record does not contain any competent and credible evidence suggesting that the Veteran's sinus problems are related to his injury in service and the Board affords great probative weight to the October 2011 VA examiner's opinion. 

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that the Veteran's sinus problems are related to service, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a sinus disability is not warranted. 


ORDER

Entitlement to service connection for a sinus disorder is denied.



____________________________________________
M. Donohue 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


